706 S.E.2d 482 (2011)
STATE
v.
Corey Termaine MILLS.
No. 471P10-1.
Supreme Court of North Carolina.
March 10, 2011.
Marilyn Ozer, Chapel Hill, for Mills, Corey Termaine.
Norma S. Harrell, Special Deputy Attorney General, for State of N.C.
Robert A. Evans, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 29th of October 2010 by Defendant in the Alternative for Petition for Writ of Certiorari to Review the Decision of N.C. Court of Appeals:
"Motion Denied by order of the Court in conference, this the 10th of March 2011."